 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    ACCELERATED MEMORY TECH, LLC,                    No. 2:19-cv-00183-RSM
10                           Plaintiff,                STIPULATED MOTION AND ORDER TO
                                                       EXTEND TIME FOR DEFENDANT TO
11             v.                                      RESPOND TO COMPLAINT
12    F5 NETWORKS, INC.,
13                           Defendant.
14

15
              Plaintiff Accelerated Memory Tech, LLC and Defendant F5 Networks, Inc stipulate that
16
     Defendant shall have until March 24, 2019 to respond to the Complaint.
17
              Dated this 25th day of February, 2019.
18
      MANN LAW GROUP PLLC                              PERKINS COIE LLP
19

20    By: /s/ Philip P. Mann                           By: /s/Ramsey M. Al-Salam
      Philip P. Mann, WSBA No. 28860                   Ramsey M. Al-Salam, WSBA No. 18822
21    107 Spring Street                                1201 Third Avenue, Suite 4900
      Seattle, WA 98104                                Seattle, WA 98101-3099
22    Tel: 206.436.0900/Fax: 866.341.5140              Tel: 206.359.8000/Fax: 206.359.9000
      Email: phil@mannlawgroup.com                     Email: RAlSalam@perkinscoie.com
23

24    Steven G. Hill (Admitted Pro Hac Vice)           Attorneys for Defendant F5 Networks, Inc.
      John L. North (Admitted Pro Hac Vice)
25    Vivek Ganti (Admitted Pro Hac Vice)
      HILL KERTSCHER & WHARTON LLP
26    3350 Riverwood Parkway
     STIPULATED MOTION AND ORDER TO EXTEND
     TIME FOR DEFENDANT TO RESPOND TO                                         Perkins Coie LLP
                                                                       1201 Third Avenue, Suite 4900
     COMPLAINT – 1 (No. 2:19-cv-00183-RSM)
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     143388373.1                                                            Fax: 206.359.9000
 1    Atlanta, GA 30339
 2    Tel: 770.953.0995/Fax: 770.953.1385
 3    Email: sgh@hkw-law.com
             jln@hkw-law.com
 4           vg@hkw-law.com

 5    Attorneys for Plaintiff Accelerated Memory
      Tech LLC
 6

 7
              IT IS SO ORDERED.
 8

 9            Dated this 26 of February 2019.

10

11
                                                A
                                                RICARDO S. MARTINEZ
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND TIME FOR                            Perkins Coie LLP
     DEFENDANT TO RESPOND TO COMPLAINT – 2                      1201 Third Avenue, Suite 4900
     (No. 2:19-cv-00183-RSM)                                      Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
     143388373.1                                                     Fax: 206.359.9000
